       Case 3:19-cv-00615-SDD-EWD          Document 10    04/14/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA


 JANAI SHARKEY AND JACK SHARKEY                                  CIVIL ACTION

 VERSUS
                                                                 19-615-SDD-EWD
 MEDOVA HEALTHCARE FINANCIAL
 GROUP, LLC d/b/a LIFESTYLE HEALTH
 PLANS


                                     JUDGMENT

      For the written reasons assigned:

      Judgment is hereby entered in favor of Defendant, Medova Healthcare Financial

Group, LLC and against Plaintiffs, Janai and Jack Sharkey. This matter is dismissed with

prejudice.

      IT IS SO ORDERED.

      Baton Rouge, Louisiana, this 14th day of April, 2020.


                                               S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




Document Number: 59942
